 312COMMUNITY LIVINGCommunity LivingandUnited Food and CommercialWorkers InternationalUnion,Local1439,AFL-CIO. Cases 19-CA-16546 and 19-CA-1672411August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERJOHANSEN AND BABSONOn 17 September 1984 Administrative LawJudge Russell L. Stevens issued the attached origi-nal decision. The Respondent filed exceptions anda supporting brief. The General Counsel filed ananswering brief and a motion to strike certain ex-ceptions, and the Respondent filed a reply to themotion.On 24 July 1986 the Board, by a three-memberpanel, remanded this proceeding for further consid-eration consistent withRes-Care, Inc.,280 NLRB670 (1986), andLong Stretch Youth Home,280NLRB 678 (1986).On 17 December 1986 Administrative LawJudge Earldean V.S. Robbins issued the attachedsupplemental decision The Respondent filed excep-tions and a supporting brief and the General Coun-sel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision, the sup-plemental decision, and the record in light of theexceptions and briefs i and has decided to affirmthe judge's rulings, findings, and conclusions and toadopt Judge Stevens' recommended Order.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge in the original decision in this proceedingandorders that the Respondent,CommunityLiving,Yakima,Washington, its officers, agents,'Subsequentto the issuance of the original judge's decision in this pro-ceeding, the General Counsel filed a motion to strike certain attachmentsto and related argument in the Respondent's brief in support of excep-tionsTo the extent that this motionremains outstandingin light of ex-ceptions to the supplemental decision, we grant the motion to strike onthe grounds that the documents are not part of the record and are irrele-vant to the issues presented here2Backpay obligations resulting from the Respondent's unlawful unilat-eral changes in the collective-bargaining agreement shall be computed asprescribed inOgle Protection Service,183 NLRB 682 (1982), rather thanby the formula prescribed in the remedy section of the initial judge's de-cisionIn accordance with our decision in NewHorizons for the Retarded,283NLRB 1173 (1987), interest on and after I January 1987 will be comput-ed at the "short-term Federal rate" for the underpayment of taxes as setout in the 1986amendmentto 26 U S C § 6621 Interest on amounts ac-crued prior to I January 1987 shall be computed in accordance withFlor-ida Steel Corp,231 NLRB 651 (1977)successors,and assigns,shall take the action setforth in the Order.CHAIRMAN DOTSON, dissenting.The Respondent in this proceeding is a nonprofitcharitable corporation providing residential and re-habilitative support services for a small number ofdevelopmentally disabled persons within the StateofWashington. For reasons previously stated, Iwould not assert jurisdiction over such an essential-ly local service unless it has been demonstratedthat operations like the Respondent's as a particularclass have a substantial impact on interstate com-merce. See my dissenting opinions inSalvationArmy of Massachusetts, 271NLRB 195 (1984), andAlan Short Center,267 NLRB 886 (1983). As nosuch showing has been made here I would not ex-ercise jurisdiction over this employer.Catherine M. Roth, Esq.,for the General CounselGary Lofland, Esq. (Wilson & Lofland),of Yakima, Wash-ington, for the Respondent.AllenD.Roberts,Administrative Assistant, of Spokane,Washington, for the UnionDECISIONSTATEMENT OF THE CASERUSSELL L STEVENS, Administrative Law Judge. Thiscase was tried in Yakima, Washington, on July 31, 1984.1The charge in Case 19-CA-16546 was filed February 23by United Food and Commercial Workers InternationalUnion, Local 1439, AFL-CIO (Union). The charge inCase 19-CA-16724 was filed by the Union May 3. Byorder dated June 12, the Regional Director of Region 19,NationalLabor Relations Board (Board), consolidatedthe two cases and issued a consolidated complaint Thecomplaint alleges that Community Living (Respondent)violated Section 8(a)(5) and (1) of the National LaborRelations Act (Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Abrief,which has been carefully considered, was filed onbehalf of the General Counsel No brief was receivedfrom Respondent's counsel.On the entire record, and from my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTIJURISDICTIONRespondent is a nonprofitWashington corporation,with office and places of business in Yakima, Washing-ton,where it is engaged in operating residential facilitiesthat provide tenant support systems and rehabilitativetraining for physically handicapped and mentally retard-ed personsiAll dates hereinafter are within 1984, unless otherwise stated285 NLRB No. 47 COMMUNITY LIVINGIn its answer to the complaint, Respondent denied theBoard's jurisdiction and denied jurisdictional monetaryallegations.On July 8, 1982, the Regional Director of Region 19issued a supplemental decision and direction of electioninCase 19-RC-10464, involving the same parties asthose involved in the controversy herein. The supple-mental decision was based on a hearing held pursuant toremand by the Board, following an earlier hearing heldApril 2, 1982, and an earlier decision and direction ofelection issued by the Regional Director of Region 19 onApril 15, 1982. At the supplemental hearing on April 15,1982, the soleissuewas the Board's jurisdiction over Re-spondent. The Regional Director based his supplementaldecision of jurisdiction onNational Transportation Serv-ices,2and Respondent argued that the Board lacked juris-diction over it because Respondent's operations are over-seen by the State of Washington to such a degree thatRespondentretainsinsufficient control over its employ-ment conditions to bargain effectively with a labor orga-nizationcovering unit employeesThe Regional Director's supplemental decision dis-cussed at length the nature of Respondent's operations,and the extent of control of those operations by the Stateof Washington The Regional Director concluded:The Board will not decline jurisdiction over anEmployer which appears to maintain close ties toan exempt governmental entity solely because ofthat relationship.NationalTransportationServices,Inc.,supra. It will, instead, resolve such jurisdiction-alquestions by first determining whether the em-ployer meets the Section 2(2) definition of "employ-er" and, if it does, by then determining whether theinvolved employermaintainssufficient control overunitemployment conditions and labor relations poli-cies to permit collective bargainingNational Trans-portation Services, Inc.,supra;D.T. Watson Homefor Crippled Children,242 NLRB No. 187 (1979).See also, R.W. Harmon & Sons, Inc.,250 NLRBNo. 25 (1980).Applying the above-noted principles to the in-stant case, I first note that it is undisputed that theEmployer isnot anexempt governmental subdivi-sion. Indeed, the Employer's contracts with theDSHS specify that the Employer is a contractorand an agent or employer of the state Further, it isclear from the entire record before me that the Em-ployer retains substantial day-to-day control overlabor relations and unit employees' conditions ofemployment to permit effective collective bargain-ing.Thus, the Employermaintainsand exercisescontrol over the hiring, discharge, rates of pay, ben-efits,grievances, and other working conditions ofunit employees without any direct state involve-ment.While the state does earmark a minimum per-centage of its funds for the salaries and benefits ofemployees engaged in direct service jobs, the Em-ployer is free to set specific salary levels for unitemployees and to exceed the earmark percentage2 240NLRB 565 (1979)313without state restriction or approval. In addition,the above-mentionedWAC regulations concerningemployee qualifications are already exceeded by theEmployer and, in any event, do not provide thestate any appreciable control over the Employer'sday-to-day hiring or personnel decisions. I find like-wise, that none of the other above-cited DSHS con-tract terms or WAC provisions deprive the Em-ployer of significant control over either its labor re-lations policies or the working conditions of unitemployees. Such relations tend to reflect the state'sconcern with the nature of the services it has pur-chased from the Employer rather than with the em-ployment terms and conditions of unit personnel.See generally,K.A.L. Leasing, Inc.,254 NLRB No.154 (1980);K.A.L.Leasing, Inc.,240 NLRB 892(1979);D.T. Watson Home for Crippled Children,supra.Based on the above, and the record as a whole, Ifind that the Board's holding inNational Transporta-tionCompany, Inc,supra, dictatesassertionof juris-diction herein. Accordingly, I reaffirm my April 15,1982finding that the Employer is within theBoard's jurisdiction 3Respondent appealed the Regional Director's supple-mental decision to the Board and, on August 11, 1982,the Board stated:Re Community Living, 19-RC-10464. Employer'sRequest For Review of Regional Director's Supple-mental Decision and Direction of Election is herebydenied as it raises no substantial issues warrantingreview. By direction of the Board: Dated, August11, 1982Robert Volger, Acting Exec Sec'y NLRB WSHDCNeitherNational Transportation Services,supra, nor theBoard's decision of August 11, 1982, involving Respond-ents has been disturbed. Therefore, those cases controlthis issue and it is found that, at all times material herein,Respondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and a health care institution within the meaning ofSection 2(14) of the Act.iI.THE LABOR ORGANIZATION INVOLVEDUnited Foodand CommercialWorkersInternationalUnion,Local 1439, AFL-CIO is,and at all times materi-al herein has been,a labor organization within the mean-ing of Section2(5) of the Act.aAs noted at trial, there have been some changes since the date of thesupplemental decision in Respondent's contract with the State of Wash-ingtonHowever, none of those changes alter the legal principles onwhich the supplemental decision was grounded 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Background4On September 15, 1982,pursuant to the Regional Di-rector's direction of election noted above,the Union wascertified as the exclusive collective-bargaining represent-ative of Respondent's employees5 in the following appro-priate unit:All employees of the Employer at its facility locat-ed at 303 West Chestnut Street,Yakima, Washing-ton, excluding the executive director,assistant exec-utive director,program directors,assistant programdirectors,bookkeepers,office clerical employees,guards and supervisors as defined by the Act.The parties commenced negotiations,and throughout alltheir discussions,Respondent pled poverty and resistedtheUnion'swage and benefit proposals. On July 19,1983, the Union notified Respondent's attorney that be-cause Respondentpled poverty, "we are going to exer-cise our legal right to audit Community Living to betterdetermine their financial status."Aftersome delay,6 anauditwas conducted by the Union in mid-September1983.A contract thereafter was agreed on by the nego-tiators, and it was ratifiedby theunit employees on No-vember 9,1983.On January 16, Respondent's attorneywrote a letter to Allen Roberts,the Union's administra-tiveassistant:Although I told you during our recent conversa-tion that I had previously written you a letter re-gardingCommunity Living'sBoard of Directorsmeeting, it appears that I was in error and have notdone so.As you are aware, and we have previouslydiscussed,the Board of Directors met Monday, Jan-uary 9,1984. The result of the meeting was that theBoard of Directors have rejected the contract. Thatrejectionwas based on, (1) there is currently a$38,000 deficit of Community Living,and its doesnot appear that there are currently funds or a wayinwhich that deficit can be corrected; (2) DSHShas recently retroactively changed themanner inwhich agencies like Community Living will becompensated for the services they provide, thatchange was retroactive and directly affected thecostswhich could be allocated to tennat [sic] sup-port;(3) these changes were caused by the consider-able length of time from our last meeting until thedate both the Union met to ratify the proposals andtheEmployer's Board of Directors was able tomeet.Iwould appreciate your ideas on how to pro-ceed, whether its requesting the services of a media-tor or attempting to get together for further discus-sion.4This background summary is based on credited testimony and evi-dence not in disputeThe unit contains approximately 16 employeesThis delay is found to be of no probative value so far as the issuesare concerned.On February 6, without prior notice to or without bar-gaining with the Union,Respondent unilaterally imple-mented the following changes in wages, 'hours, andworking conditions of unit employees,effective Februaryl:i.Reduced the monthly expense allowance.ii.Eliminated the cashing out of annual leave.iii.Eliminated free coffee.iv.Eliminated holiday pay when employees notscheduled to work.v. Eliminated three(3) paid holidays.vi.Reduced annual leave from twelve to ten daysa year.vii.Reduced annual leave hours that can be accu-mulated from 136 to 80.viii.Eliminated carrying over of annual leave.ix.Reduced wages.x.Required employees contribution for medicalbenefits.On March 8,Respondent'sattorneywrote a letter toRoberts, apologizing for what he stated was his inadvert-ent oversight in offering to bargain about the changes,and then offering to bargain about the changes.Robertsanswered Respondent on March 26, offered to bargainwithout waiving the Union's rights concerning Respond-ent's having failed to bargain,and said a request for bar-gaining information would follow.On April 5, Robertswrote a letter to Respondent's attorney requesting thefollowing bargaining information:1.Annual corporation audits for the operationalyears ending December 31, 1981,1982, and 1983;2.Copies of contracts with the State of Washing-ton to provide client services for the years of 1982and 1983;3.Form 990 for the years 1982 and 1983;4.Copies ofcurrent Blue Cross plan booklets;5.Current premium rates for employees and/ordependents;6.Copy of the contract with Blue Cross for pro-viding of benefits;7.A breakdown of corporateadministration sala-ries and benefits; and8.A breakdown of non-staff-related expenses.Respondent sent some of the requested information tothe Union,but has not,to date, sent the information re-quested in items 1, 2, 3, and 4 listed above.B. Dutyto BargainMuch trial time was devoted by Respondent to ex-plaining its contracts with the State of Washington andthe dire financial status it was in at all times over thepast several years. Those facts are not new, nor werethey unknown by the Union and Respondent at all rele-vant times.However,those facts are irrelevant to theissues.The question is whether Respondent institutedchanges in existing wages, hours, and working conditionsof employees without notice to, or bargaining with, theUnion.Respondent admittedly did just that.Moreover, COMMUNITY LIVING315Respondent knew that in so doing an unfair labor prac-ticecharge thereby may be generated.Respondent'smemorandum to employees dated February 77 stated,inter alia:rely on outdated information in formulating its contractproposals.Respondent violated Section 8(a)(5) and(1) of the Actrelative to this issue, as alleged in the complaint.The Board has chosen to immediately implement areduction in corporation expenditures packagerather than cease operation,although the Board ismost cognizant that an Unfair Labor Practice willmost likely be filed against the corporation forchanging previously established working conditions.Respondentcontends that the State unilaterallychanged its contract with Respondent,thereby makingwage and benefit changes necessary,but that is besidethe pointRespondent knew at least by December 14,1983, that changes were being considered,"and changeswere discussed by Respondent'sboard of directors onJanuary 9.The changes were implemented February 6,effectiveFebruary 1, without any prior notice to theUnion Respondent had ample time between December14, 1983, or January 9 to discuss proposed changes withthe Union,but it did not do so.Respondent's letter ofJanuary 16 certainly did not satisfy Respondent's duty tobargain about proposed changes-it merely relates prob-lems with the State contract,and asks the Union "howto proceed."9No warning was given that substantialchanges in employees' wages, benefits, and other work-ing conditions were going to be unilaterally implement-ed. Possible changes in the state contract are quite differ-ent from possible changes in employees'working condi-tions.The former may result in the latter, but if so, Re-spondent had the legal duty to bargain about that factwith the Union,in absence of implementation 10Respondent violated Section 8(a)(5) and(1) of the Actas alleged. i tC. Requested InformationThe information requested by the Union clearly is rele-vant to its bargaining position and to the contention ofRespondent that it could not afford certain wages andbenefits, and did not have more than nominal control ofitsaffairsunder state contracts,past and present. Re-spondent pleaded poverty and state control The Unionwas fully justified in asking for proof of those facts,through annual audits,state contracts,insurance agree-ments, and tax reports.Respondent furnished some infor-mation,but because Respondent contended that changesin its state contracts caused it to change employees'working conditions,the Union was entitled to past andpresent information for comparison purposes As foundinRybolt HeaterCo ,12 the Union cannot be required toT Jt Exh 148JtExh 109C &S Industries,158 NLRB 454 (1966) See alsoAeronca, Inc,253NLRB 261 (1980)toThe fact that changes in working conditions were made by Re-spondent in the absence of a bargaining impasse,isnot in dispute11Seattle-FirstNational Bank v NLRB,638 F 2d 1221(9th Cir 1981),Bedford FarmersCo, 259 NLRB 1226 (1982)12 165 NLRB 331 (1967)IV. THE EFFECT OF THE UNFAIRLABOR PRACTICESON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above,have a close, inti-mate, and substantial relationship to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1Respondent Community Living is an employer en-gaged in commerce within the meaning of Section 2(2),(6),and(7) of the Act, and a health care institutionwithin the meaning of Section 2(14) of the Act.2.United Food and Commercial Workers InternationalUnion,Local 1439,AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.At all times material the Union has been the exclu-sivecollective-bargaining representative forRespond-ent's employees in the following unit:All employees of the Employer at its facility locat-ed at 303 West Chestnut Street, Yakima,Washing-ton, excluding the executive director, assistant exec-utive director,program directors, assistant programdirectors,bookkeepers,officeclericalemployees,guards and supervisors as defined by the Act.4.Respondent violated Section 8(a)(5) and(1)of theAct by unilaterally implementing changes in wages,hours, and other working conditions of Respondent's em-ployees in the above-described unit,without prior noticeto, or bargaining with, the Union.5.Respondent violated Section 8(a)(5) and(1)of theAct by refusing to furnish to the Union,on the latter'srequest,information reasonably necessary for, and re-quired by, the Union in its bargaining efforts on behalf ofRespondent's unit employees.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that Respondent beordered to cease and desist therefrom,and to take certainaffirmative action designed to effectuate the policies ofthe Act.It is recommended that Respondent be ordered tomake whole all unit employees for any losses they mayhave incurred as a result of Respondent's unilateralchanges in employees' wages, hours, and other workingconditions as described above, with interest,as set forthinF.W. Woolworth Co.,90 NLRB 289 (1950);FloridaSteelCorp.,231NLRB 651(1977); see generallyIsisPlumbing Co.,138NLRB 716 (1962),and to furnish to 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheUnion the information it requested, as describedabove. 13On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondent, Community Living, Yakima, Wash-ington, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Violating Section 8(a)(5) and (1) of the Act by uni-laterally implementing changesinwages,hours, andother working conditions of its employees in the appro-priate unit described above, without prior notice to, orbargaining with, the Union.(b)Violating Section8(a)(5) and(1) of the Act by re-fusing to furnish to the Union, on the latter's request, in-formation reasonably necessary for, and required by, theUnion in its bargaining efforts on behalf of Respondent'sunit employees.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole all unit employees for any losses theymay have incurredas a resultof Respondent's unilateralchanges in employees' wages, hours, and other workingconditions, as described above, with interest as providedin the remedy section of this decision.(b)Furnish to the Union information requested by it,as described above.(c)Rescind changes in wages, hours, and workingconditions of employees in the appropriate unit imple-mented without notice to, or bargaining with, the Union,if any suchrescissionis requested by the Union.(d) Preserve and make available to the Board and itsagents,for examination and copying, all payroll records,social security payment records, timecards, personnelrecords and reports and all other records necessary toanalyze and determine the amount of backpay due underthe terms of this Order.(e)Post at place of business in Yakima, Washington,copies of the attached notice marked "Appendix 1115Copies of the notice, on forms provided by the RegionalDirector for Region 19, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-13NLRB v Allied Products Corp,629 F 2d 1167 (6th Cir 1980),Michi-gan Consolidated Gas Co,261 NLRB 555 (1982)14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunity topresent evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and has ordered us to post and abide by this notice.WE WILL NOT violate Section 8(a)(5) and (1) of theAct by unilaterally implementing changes in wages,hours, and other working conditions of our employees inthe appropriate unit, without prior notice to, or bargain-ing with, the Union.WE WILL NOT violate Section 8(a)(5) and (1) of theAct by refusing to furnish to the Union, on the latter'srequest, information reasonably necessary for, and re-quired by, the Union in its bargaining efforts on behalf ofRespondent's unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them in Section 7 of the Act.WE WILL make whole all unit employees for anylosses they may have incurred as a result of our unilater-al changes in employees' wages, hours, and other work-ing conditions, with interest.WE WILL furnish to the Union information requestedby it.WE WILL rescind all changes in wages, hours, andworking conditions of employees in the appropriate unitimplemented without notice to, or bargaining with, theUnion, if so requested by the Union.COMMUNITY LIVINGCatherine M. Roth,Esq.,for the General Counsel.Gary Lofland,Esq. (Wilson& Lofland),of Yakima, Wash-ington, for the Respondent.Tom McLane,of Spokane, Washington,for the Union.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEEARLDEAN V.S ROBBINS, Administrative Law Judge.On 17 September 1984 Administrative Law Judge Rus-sellL. Stevens issued his decision in this matter The Re-spondent filed exceptions and a supporting brief. TheGeneral Counsel filed an answering brief and a motion tostrike certain exceptions, and the Respondent filed areply to the motion. Thereafter, on 24 July 1986, theBoard issued an order remanding the above-captionedproceeding to Judge Stevens, COMMUNITY LIVING317for further consideration consistent with the deci-sion and orders inRes-Care, Inc.[280NLRB 670(1986)] andLong Stretch Youth Home, Inc.[280NLRB 678 (1986)], including, if necessary, a re-opening of the record on the jurisdictional issue.Thereafter, the Judge is instructed to issue a supple-mental decision, including findings of fact withcredibility resolutions,' conclusions of law, and arecommended order, consistent with this remandorderOn 11 August 1986, Deputy Chief Administrative LawJudge William J. Pannier III issued an Order to ShowCause why, in light of the retirement of Judge Stevens,another administrative law judge should not be designat-ed to conduct any necessary supplemental proceedings.Subsequently, in the absence of any cause shown, I wasdesignated to conduct whatever proceedings may be nec-essary to comply with the order remanding this matter.On 6 August 1986 the General Counsel submitted asupplemental brief in which she urged that the jurisdic-tional issue had been fully litigated by the parties andthus no further hearing was necessary On 8 September1986, during a conference call in which counsel for allparties participated, counsel for the General Counsel andcounsel for Charging Party indicated their position thatno further hearing or briefs were necessary. Counsel forRespondent requested additional time to take a positionand agreed to state his position in writing by 15 Septem-ber 1986 as to the necessity for further hearing and/orbriefs in this matter. Such position having not been re-ceived, on 18 September 1986, I issued an Order toShow Cause why a supplemental decision should notissue in this matter without affording the parties an op-portunity for further hearing or to file additional briefs.In the absence of any cause shown, and it appearing thatthe jurisdictional issue was fully litigated by the parties,the supplemental decision is based on the evidence ad-duced in the hearing with Judge Stevens, which includ-ed, as part of the record, the transcripts and exhibits inthe undeilying representation case hearingsOn the entire record, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTIn his decision, Judge Stevens found that the Boardhad jurisdiction over Respondent's operations. In sodoing, he concluded that the jurisdictional issue was con-trolled byNational Transportation Services,240 NLRB565 (1979), and relied on the Regional Director's supple-mental decision in the underlying representation cases, inwhich the Regional Director concluded:The Board will not decline jurisdiction over anEmployer which appears to maintain close ties toan exempt governmental entity solely because ofthat relationshipNationalTransportationServices,Inc ,supra. It will, instead, resolve such jurisdiction-alquestions by first determining whether the em-ployer meets the Section 2(2) definition of "employ-'The facts reliedon are undisputeder" and, if it does, by then determining whether theinvolved employer maintains sufficient control overunit employment conditions and labor relations poli-cies to permit collective bargainingNational Trans-portation Services, Inc.,supra;D.T. Watson Homefor Crippled Children,242 NLRB No 187 (1979).See also,R.W. Harmon & Sons, Inc.,250 NLRBNo. 25 (1980).Applying the above-noted principles to the in-stant case, I first note that it is undisputed that theEmployer is not an exempt governmental subdivi-sionIndeed, the Employer's contracts with theDSHS specify that the Employer is a contractorand an agent or employer of the state Further, it isclear from the entire record before me that the Em-ployer retains substantial day-to-day control overlabor relations and unit employees' conditions ofemployment to permit effective collective bargain-ing.Thus, the Employer maintains and exercisescontrol over the hiring, discharge, rates of pay, ben-efits,grievances, and other working conditions ofunit employees without any direct state involve-ment.While the state does earmarka minimum per-centage of its funds for the salaries and benefits ofemployees engaged in direct service jobs, the Em-ployer is free to set specific salary levels for unitemployees and to exceed the earmark percentagewithout state restriction or approval. In addition,the above-mentionedWAC regulations concerningemployee qualifications are already exceeded by theEmployer and, in any event, do not provide thestate any appreciable control over the Employer'sday-to-day hiring or personnel decisions. I find like-wise, that none of the other above-cited DSHS con-tract terms or WAC provisions deprive the Em-ployer of significant control over either its labor re-lations policies or the working conditions of unitemployees. Such regulations tend to reflect thestate's concern with the nature of the services it haspurchased from the Employer rather than with theemployment terms and conditions of unit personnel.See generally,K.A.L. Leasing, Inc.,254 NLRB No.154 (1980);K.A.L.Leasing, Inc.,240 NLRB 892(1979);D.T.WatsonHome for Crippled Children,supra.Based on the above, and the record as a whole, Ifind that the Board's holding inNational Transporta-tionCompany, Inc.,supra, dictates assertion of juris-diction herein. Accordingly, I reaffirm my April 15,1982 finding that the Employer is within theBoard's jurisdiction.On 24 June 1986 the Board issued its decision andorder inRes-Care, Inc.,supra. In that case, in assertingjurisdiction overRes-Care,theRegionalDirector hadfound, underNational Transportation,supra, that despitecertain control by U S Department of Labor over Res-Care's labor relations, Res-Care retained sufficient au-thority over its employees' terms and conditions of em-ployment that meaningful bargaining was not precluded.On review, the Board decided to reaffirm the basic testsetforth inNationalTransportationfordetermining 318DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwhetherassertionof jurisdiction over an employer pro-viding services to or for an exempt entity is warranted;but further concluded that, in applying that test, it would"examine closely not only the control overessentialterms and conditions of employment retained by the em-ployer, but also the scope and degree of control exer-cised by the exempt entity over the employer's labor re-lations, to determine whether the employerin issue is ca-pable of engaginginmeaningfulcollective bargaining."Applying this test toRes-Care,the Board concludedthat the employer, who operated a job core center pursu-ant to a contract with the Department of Labor, did nothave sufficient discretion in setting wages and benefits toengageinmeaningful bargaining.There, the Departmentof Labor (DOL) approvedminimum,maximum wagerangesand specific levels of employee benefits. The em-ployer could not provide greater benefits than those ap-proved by DOL nor could it setinitialwagesor grant awageincreasehigher than the approved maximum. Thetotal cost of the contract, embodied in the contract price,included the wage levels proposed by the employer andapproved in advance by the DOL. Thus, DOL exercisedultimatediscretion over basic economic terms, and anyattempt by the employer to pay wages or benefits abovethe approved maximum would resultin a determinationof "disallowable cost" and a reduction of paymentsunder the contract. Accordingly, notwithstanding thatthe employer was responsible for hiring, firing, promo-tions,demotions,transfers,and had final authority overgrievances, the Board held that if an employer does nothave the final say on the entire package of employeecompensation,i.e.,wages and fringe benefits, the em-ployer lacks the abilityto engagein the necessary give-and-take,which is a central requirement of good-faithbargaining,and thus the employer does not possess suffi-cient control over the employment conditions of its em-ployees toenable it to engage in meaningfulcollectivebargainingwith the labor organization. Accordingly, theBoard concluded it would not effectuate the purposesand policies of the Act to assert jurisdiction.On that same day, inLong Stretch Youth Home,280NLRB 678 (1986), the Board concluded that LongStretch retained sufficient control over economic termsand conditions of employmentessentialtomeaningfulbargaining.In distinguishingbetween the circumstancesin that caseand the circumstances inRes-Care,the Boardconcluded that although, with itsinitial licenseapplica-tion,Long Stretch submitted for the exempt agency's(MSSA) approval minimum,maximumsalary ranges andother personnel policies,MSSA did not maintain strictstandardsfor the content of those policies. Rather,MSSA'sminimum and maximumsalary rangesweremerely guidelines and agency review of other benefitswas primarily designed to ensure that Long Stretchgrant certain benefits to its employees and not to deter-minethe content or level of those benefits. Thus, theBoard concluded, MSSA did not exercise a level of con-trol over wages and other benefits that would precludemeaningful collective bargaining.The second distinction found by the Board betweenRes-Care and Long Stretchis that inLong Stretchthewage and benefit levels approved by the agency werenot directly tied to funding. Thus, althoughLong Stretchsubmitted a proposed operating budget that included fig-ures representing total salaries and certain employee ben-efits, it could and did vary significantly from actualincome and expenses for the year. Also, the computationof the compensation received byLong Stretchfrom theState was not determined by the budget as it'was inRes-Care,where the total salaries and benefits were one com-ponent of the employer's operating costs, and the total ofthe operating costs plus a fixed fee became the contractprice on approval of the employer's bid. Rather, LongStretch's budget was only the first, step in the process bywhich MSSA computed Long Stretch's compensationand this funding was not tied directly to Long Stretch'sproposed expenditures for wages and benefits, but includ-ed consideration of the proposed budgets of other childcare facilities, and in the final analysis was based on theagency's allotment from the state legislature. MSSA hadlittleor no control over the setting of salaries, the con-tent of the benefits provided, or the content of other per-sonnel policies so long as Long Stretch satisfied mini-mum standards and qualifications.Accordingly, theBoard concluded that Long Stretch retained substantialcontrol over economic matters central to the employer-employee relationship.Further, the Board found that MSSA's control overLong Stretch's hiring firing was limited to the require-ment that Long Stretch fill certain job classifications andthat employees meet certain minimum qualifications thatdid not significantly limit Long Stretch's ability toengage in meaningful bargaining. Also, the minimum em-ployment conditions imposed by MSSA for child careworkers was primarily designed to ensure that those em-ployees remain able to provide the facility's residentswith adequate supervision and care. Thus, the agencydid not actually set the hours for child care workers, butonly required that they have regularly scheduled hoursand at least 1 day off per week. The Board concludedthat theseminimal restrictions did not disable LongStretch from bargaining over terms and conditions ofemployment; and in all the circumstances found thatLong Stretch retained sufficient control over the essen-tial terms and conditions of employment of its employeesto enable it to engage in meaningful collective bargainingwith the labor organization.The situation herein more nearly approximates the cir-cumstances inLong Stretchthan it does that inRes-Care.Thus, as inLong Stretch,the State's funding of Respond-ent is not tied directly to Respondent's proposed expend-itures for wages and benefits. Respondent's contract withtheWashington State Department of Social and HealthServices (DSHS), to provide residential support servicesand rehabilitative training for physically handicappedand mentally retarded persons, specifically provides thatRespondent is a contractor and neither Respondent norits employees are agents or employees of the State. Allindividual clients serviced by Respondent are referred byDSHS. However, Respondent is not required to acceptall such referrals.The Washington State Administrative Code (WAC)gives DSHS the authority to monitor a contractor's op- COMMUNITY LIVING319erations through a review and evaluation procedure de-signed to ensure proper standards of operation and thatthe tenant's needs, interests, and welfare are served.However, if deficiencies in contract compliance are dis-covered, a contract is not immediately terminated.Rather the contractor is given a reasonable opportunity,working with DSHS, to correct these deficiencies.As was the situation inLong Stretch,DSHS sets nospecific limits on employee wages and benefits. Rather, itrequires only that a certain minimum percentage of Re-spondent's total reimbursement be expended for salariesand benefits fo employees providing direct services to in-dividual clients.2 Respondent is free to, and does, com-pensate employees at a level in excess of this minimum.Salaries and benefits are set by Respondent's board ofdirectors without state restriction or approval. Similarly,the board of directors establishes all other personnel poli-cies without direct state involvement and is the final stepin the employee grievance procedure. The State is notrepresented on the Board of directors nor does it haveinput into, or approval over, the selection of board mem-bers.All hiring, terminations, and initial disciplinary de-cisions are handled by Respondent's supervisors withoutdirect state involvement. State restrictions on hiring andfiring and other personnel policies are limited to a prohi-bition against invidious discrimination against employees;and the requirements that employees be annually evaluat-ed in writing, that Respondent provide certain minimumhours of in-service employee training,maintainwritten2SeeLong Stretch,supra at fn 14, in which the Board statedCourts have held that employers do not lack the freedom to bargaineffectively over wages and benefits simply because they are subjectto budgetary limitations because of their dependence on public fundsIn the absence of specific limits on employee compensation expendi-tures, such as were present in Res-Care, the fact that the governmententity places an effective ceiling on such expenditures by limiting theprivate employer's total budget is not the type of control over laborrelations that would cause us to decline to assertjurisdictionpersonnel policies and practices, and that employees beat least 18 years old, demonstrate capacity to be an ap-propriate role model, and exhibit mature behavior andthe ability to make independent judgments. These mini-mal limitations, as those inLong Stretch,3on Respond-ent's authority to hire and fire employees and to set con-ditions of employment, clearly do not significantly limitRespondent's ability to engage in meaningful bargaining.Based on the foregoing, I find after a consideration ofthe degree of control exercised by Respondent, as wellas by DSHS, over Respondent's labor relations, that Re-spondent "retains sufficient control over the essentialterms and conditions of employment of its employees toenable it to engage in meaningful collective bargainingwith a labor organization "Long Stretch,supra.Accord-ingly, I find that at all times material, Respondent hasbeen an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.ConclusionsBased on the foregoing, and on the entire record, Iconclude that the Conclusions of Law, Remedy, andOrder set forth in Judge Stevens' original decision hereare appropriate and supported by the record. According-ly, I recommend that the Board adopt the Order.SeeLong Stretch,supra atfn 7, which statesThe regulations imposeminimum qualificationsfor certain staff, aswell as some minimum employment conditionsChild care workersmust be at least 21 yearsof age andmusthave a highschool educa-tionLong Stretch must providecontinuing in-service training andsupervision for child care workers Child care workers must haveregularly scheduled hours, and are required to take at least I day offper week (2 days per week for workers on 24-hour duty) Food serv-ice employees are required to meet mandatory standards for foodpreparation and sanitation must be provided with continuing in-serv-ice training, and their work assignments and dietary schedules musthe written and posted